FOR PUBLICATION

       UNITED STATES COURT OF APPEALS
            FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                    No. 11-10669
               Plaintiff-Appellee,
                                                 D.C. No.
                  v.                        3:07-cr-00732-SI-1

 BARRY LAMAR BONDS,
           Defendant-Appellant.                  ORDER


                       Filed July 1, 2014


                           ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Friedland did not participate in the deliberations or
vote in this case.